DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s preliminary amendment filed on 10/12/2020.
Claims 1-10 are currently pending.

Claim Objections
Claim 9 is objected to because of the following informalities:  On line 1, claim 9 recites “non-transisory”, and this typographical spelling is objected to by the examiner.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Breuer et al. (US 2010/0302959 A1; hereafter Breuer and cited in IDS filed 8/19/2020).

With respect to claim 1, Breuer discloses a method for the reduction of interference caused by a private mobile radio-communication network infrastructure (Title, Abstract), comprising:
for at least one mobile terminal (MS, 100, 102, 104 in FIG. 1) connected to a base station (BS, HBS, 108, 106 in FIG. 1) of the infrastructure, obtaining at least one characteristic  (paragraphs [0048], [0049], [0050], [0051], see the quality measured) of at least one radio-communication signal (114, 112, 116 in FIG. 1; paragraph [0033]) occupying a frequency band used by the base station (BS, HBS, 108, 106 in FIG. 1) and the mobile terminal (MS, 100, 102, 104 in FIG. 1) in order to communicate with each other and received by the mobile terminal (MS, 100, 102, 104 in FIG. 1) or by the base station;
-    searching, using the at least one characteristic (paragraphs [0048], [0049], [0050], [0051], see the quality measured) of a disturbance (paragraph [0048], see the predetermined reference quality) in the frequency band; and
-    in the case of detection of a disturbance (paragraph [0048], see the predetermined reference quality) in the frequency band, decreasing a transmission power (paragraph [0046], [0048], see the transmission power decreased; 602 in FIG. 6; 702 in FIG. 7) of the base station (BS, HBS, 108, 106 in FIG. 1) at least in a transmission frequency band used by the base station (BS, HBS, 108, 106 in FIG. 1) to transmit radio-communication signals (114, 112, 116 in FIG. 1; paragraph [0033]) to at least one connected mobile terminal (MS, 100, 102, 104 in FIG. 1).

With respect to claim 2, Breuer further discloses wherein the at least one radio-communication signal (114, 112, 116 in FIG. 1; paragraph [0033]) comprises a downlink radio-communication signal (paragraph [0037]), transmitted by the base station (BS, HBS, 108, 106 in FIG. 1) and received by the mobile terminal (MS, 100, 102, 104 in FIG. 1).

With respect to claim 3, Breuer further discloses wherein the at least one radio-communication signal (114, 112, 116 in FIG. 1; paragraph [0033]) comprises an uplink radio-communication signal (paragraph [0032]), transmitted by the mobile terminal (MS, 100, 102, 104 in FIG. 1) and received by the base station (BS, HBS, 108, 106 in FIG. 1).

With respect to claim 4, Breuer further discloses wherein the at least one characteristic comprises one or more from among: a signal-to-noise ratio, a signal-to-interference-plus-noise ratio, a reference signal received power and a reference signal received quality (paragraphs [0048], [0049], [0050], [0051], see the quality measured).


With respect to claim 5, Breuer further discloses comprising:
paragraphs [0039], [0042], see the travel time and propagation delay) separating the mobile terminal from the base station; and wherein the search for a disturbance takes the distance into consideration (paragraphs [0039], [0042], see the travel time and propagation delay).


With respect to claim 9, Breuer further discloses a non-transisory computer readable medium comprising a computer program (paragraphs [0016] and [0054]) that comprises instructions for the execution of the steps of a method for the reduction of interference according to claim 1, when said computer program (paragraphs [0016] and [0054]) is executed on a computer.

With respect to claim 10, Breuer discloses a base station (BS, HBS, 108, 106 in FIG. 1) of a private mobile radio-communication network infrastructure, comprising software and hardware components (210, 206, 208 in FIG. 2) to:
-    for at least one mobile terminal (MS, 100, 102, 104 in FIG. 1) connected to the base station obtain at least one characteristic (paragraphs [0048], [0049], [0050], [0051], see the quality measured) of at least one radio-communication signal (114, 112, 116 in FIG. 1; paragraph [0033]) occupying a frequency band used by the base station (BS, HBS, 108, 106 in FIG. 1) and the mobile terminal (MS, 100, 102, 104 in FIG. 1) in order to communicate with each other and received by the mobile terminal or by the base station (BS, HBS, 108, 106 in FIG. 1);
paragraphs [0048], [0049], [0050], [0051], see the quality measured) a disturbance (paragraph [0048], see the predetermined reference quality) in the frequency band; and
-    in the case of detection of a disturbance (paragraph [0048], see the predetermined reference quality) in the frequency band, decrease a transmission power (paragraph [0046], [0048], see the transmission power decreased; 602 in FIG. 6; 702 in FIG. 7) at least in a transmission frequency band used by the base station (BS, HBS, 108, 106 in FIG. 1) to transmit radio-communication signals (114, 112, 116 in FIG. 1; paragraph [0033]) to at least one connected mobile terminal (MS, 100, 102, 104 in FIG. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Breuer in view of AKKARAKARAN et al. (US 2020/0137607 A1; hereafter KARAN).

With respect to claim 6, Breuer does not disclose comprising:
-    the base station suspending the transmission in the frequency band during an interval of time;
and wherein    the    at    least    one    radio-communication    signal    comprises    a    radio communication signal received by the base station during the interval of time.

KARAN discloses -    the base station suspending the transmission in the frequency band during an interval of time (paragraph [0099]);
and wherein    the    at    least    one    radio-communication    signal    comprises    a    radio communication signal received by the base station during the interval of time  (paragraph [0099]).


KARAN teaches increased performance for RF signal networks by using delay and suspension of transmissions (paragraphs [0009] and [0012]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the delayed and suspending as taught by KARAN in the method of Breuer to produce an expected result.

With respect to claim 8, Breuer does not disclose wherein the at least one characteristic of the radio-communication signal received by the base station during the interval of time comprises a power of this radio-communication signal.

KARAN discloses wherein the at least one characteristic of the radio-communication signal  received by the base station  during the interval of time comprises a power (paragraph [0075]) of this radio-communication signal.

KARAN teaches increased performance for RF signal networks by using delay and suspension of transmissions (paragraphs [0009] and [0012]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the delayed and suspending as taught by KARAN in the method of Breuer to produce an expected result.


With respect to claim 7, Breuer does not disclose comprising:
-    in response to a request from the base station, suspending transmission by the mobile terminal in the frequency band during an interval of time;
and wherein    the    at    least    one    radio-communication    signal    comprises    a    radio communication signal received by the base station during the interval of time.


KARAN discloses -    in response to a request from the base station, suspending transmission by the mobile terminal in the frequency band during an interval of time  (paragraph [0099]);
and wherein    the    at    least    one    radio-communication    signal    comprises    a    radio communication signal received by the base station during the interval of time  (paragraph [0099]).

KARAN teaches increased performance for RF signal networks by using delay and suspension of transmissions (paragraphs [0009] and [0012]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the delayed and suspending as taught by KARAN in the method of Breuer to produce an expected result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        March 24, 2021